Citation Nr: 1037680	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  06-09 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) (claimed as respiratory problems), 
including as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH), including as secondary to service-connected 
diabetes mellitus.

3.  Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for sleep apnea, including 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1964 to December 1967; he also had U.S. Navy Reserve 
service.  These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Waco, Texas RO.  In his March 2006 VA form 9 substantive appeal, 
the Veteran requested a hearing before the Board; an April 2006 
RO record notes he did not desire a hearing and had withdrawn his 
request.  In August 2006, the Veteran submitted additional 
evidence with a waiver of RO initial consideration of such 
evidence.  In May 2008, the Board remanded these claims for 
additional development.  

The Veteran had also initiated an appeal of the January 2005 
rating decision's denial of service connection for erectile 
dysfunction, as secondary to service-connected diabetes mellitus.  
A December 2009 rating decision granted service connection for 
erectile dysfunction, rated 0 percent.  Therefore, that matter is 
not before the Board.  [The Veteran has not expressed 
disagreement with the rating or effective date assigned.]


FINDINGS OF FACT

1.  COPD was not manifested in service, and the Veteran's current 
COPD is not shown to be related to his service, or to have been 
caused or aggravated by his service-connected diabetes mellitus.

2.  BPH was not manifested in service, and the Veteran's current 
BPH is not shown to be related to his service, or to have been 
caused or aggravated by his service-connected diabetes mellitus.
3.  Hypertension was not manifested in service or in the first 
year following the Veteran's discharge from active duty; it is 
not shown to be related to his service, or to have been caused or 
aggravated by his service-connected diabetes mellitus.

4.  Sleep apnea was not manifested in service, and the Veteran's 
current sleep apnea is not shown to be related to his service, or 
to have been caused or aggravated by his service-connected 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  Service connection for COPD, including as secondary to 
diabetes, is not warranted.  38 U.S.C.A. 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2009).

2.  Service connection for BPH, including as secondary to 
diabetes, is not warranted.  38 U.S.C.A. 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2009).

3.  Service connection for hypertension, including as secondary 
to diabetes, is not warranted.  38 U.S.C.A. 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).

4.  Service connection for sleep apnea, including as secondary to 
diabetes, is not warranted.  38 U.S.C.A. 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of the claims.  While he did not receive complete 
notice prior to the initial rating decision, a November 2005 
letter provided essential notice prior to the readjudication of 
his claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  February 2004, May 2004, October 2004, November 2005, and 
July 2008 letters explained the evidence necessary to 
substantiate his claims, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  A 
March 2006 letter also informed the appellant of disability 
rating and effective date criteria.  A November 2009 supplemental 
statement of the case (SSOC) readjudicated the matters after the 
appellant and his representative had opportunity to respond.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA 
timing defect is cured by issuance of fully compliant 
notification followed by readjudication of the claim).  

The Veteran's service treatment records (STRs), Social Security 
Administration (SSA) records, and pertinent postservice treatment 
records have been secured.  The RO arranged for VA examinations 
in July 2004 and in April 2009, and VA records review/medical 
opinions in November 2005 and in August 2009.  For reasons 
explained below the Board finds the examinations and opinions to 
be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA 
must provide an examination that is adequate for rating 
purposes).  The Veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is also met.  

                             Legal Criteria, Factual Background, 
and Analysis

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

A disease must be shown to be of a chronic nature in service, or 
if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status generally do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the U.S. Court of 
Appeals for Veterans Claims (Court) has emphasized that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  Competent medical 
evidence may also include statements contained in authoritative 
writings, such as medical and scientific articles and research 
reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay 
evidence means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (as in effect before and after October 10, 
2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA will 
not concede that a non-service-connected disease or injury was 
aggravated by a service-connected disease or injury unless the 
baseline level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence created 
at any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity of 
the nonservice-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent of 
aggravation by deducting the baseline level of severity, as well 
as any increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310 (b), added 
effective October 10, 2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 
2006).

The addition of 38 C.F.R. § 3.310(b) effective October 10, 2006, 
does not affect the consideration or the outcome of this case.  
It was added to implement the decision of the Court in Allen v. 
Brown, 7 Vet. App. 439 (1995), and the holding in that case has 
been binding on VA from the time of issuance in 1995.  

[Specifically regarding hypertension, the Board notes the amended 
38 C.F.R. § 3.309(e) advises (in a note following) that "for 
purposes of this section, the term ischemic heart disease does 
not include hypertension, ... or any other condition that does not 
qualify within the generally accepted medical definition of 
ischemic heart disease."  Therefore, the revision has no 
applicability in the instant case.] 

Finally, the Board notes that it has reviewed all of the evidence 
in the Veteran's claims file, with an emphasis on the evidence 
that is relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss in detail every piece of evidence.  
See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) 
(VA must review the entire record, but does not have to discuss 
each piece of evidence).  Hence, the Board will summarize the 
evidence as appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims. 

Evidence of record, including VA and private treatment records, 
shows that the Veteran receives treatment for COPD, BPH, 
hypertension, and sleep apnea.  It is not in dispute that he has 
each of these disabilities.  

The Veteran's STRs are silent for any complaints, diagnoses, or 
treatments for COPD, BPH, hypertension, or sleep apnea.  On 
service separation examination in October 1967, respiratory, 
cardiovascular, genitourinary, and psychiatric systems were 
normal on clinical evaluation.  The Veteran's blood pressure was 
110/70.  

There is no evidence that hypertension was manifested in the 
initial year following the Veteran's discharge from active duty.  
COPD, BPH, hypertension, and sleep apnea were each diagnosed 
between 1999 and 2004, over 32 years after his separation from 
service in December 1967.  Consequently, service connection for 
these disabilities on the basis that they became manifest in 
service and persisted, or on a presumptive basis (for 
hypertension as a chronic (cardiovascular) disease under 
38 U.S.C.A. § 1112) is not warranted.  It is not alleged 
otherwise.

Furthermore, postservice evaluation/treatment records provide no 
indication that COPD, BPH, hypertension, or sleep apnea may 
somehow be directly related to the Veteran's service; again, it 
is not alleged otherwise, and direct service connection for the 
disabilities (i.e., on the basis that they were incurred or 
aggravated in service is not warranted. 

The Veteran's theory of entitlement to the benefits sought in 
this appeal is essentially one of secondary service connection.  
Service connection has been established for: diabetes mellitus, 
peripheral neuropathy of both lower extremities, peripheral 
neuropathy of both upper extremities, tinnitus at 10 percent 
disabling; erectile dysfunction, and right ear hearing loss.  It 
is neither alleged, nor suggested by the record, that the claimed 
disabilities were caused or aggravated by peripheral neuropathy, 
erectile dysfunction, hearing loss, or tinnitus.  The Veteran 
seeks service connection for COPD, BPH, hypertension, and sleep 
apnea, each on the basis that it was caused or aggravated by his 
service-connected diabetes mellitus.  

Postservice medical records include reports of treatment for a 
respiratory disability that caused aggravated breathing and 
nighttime snoring COPD in October 2003; mild obstructive lung 
disease (COPD) was diagnosed in February 2004, following 
pulmonary function studies.  BPH was diagnosed in June 2001 by 
private physician Dr. "H.".  Obstructive sleep apnea syndrome 
was diagnosed following a March 2004 sleep study; a July 2004 
letter from Dr. "O." notes "severe" obstructive sleep apnea 
syndrome.  The Veteran reports he has received treatment for 
hypertension with medication since 1999; a January 2004 VA 
treatment record notes he had been receiving treatment for 
hypertension for 4 to 5 years.  

On July 2004 VA diabetes examination, the examiner noted that 
impaired fasting glucose was first detected in January 2004 and 
that the Veteran had been treated for hypertension for 4 to 5 
years at the time of examination.  The examiner noted that 
"hypertension started prior to the onset of diabetes mellitus" 
and opined "it is less likely than not that hypertension 
developed secondary to diabetes".  The examiner, a physician, 
demonstrated familiarity with the Veteran's medical history, and 
explained the rationale for the opinion, citing to clinical data 
for support.  Therefore, the Board finds the examination 
adequate, and the opinion probative evidence in this matter.

In a November 2005 VA records review-based medical opinion, the 
provider noted the January 2004 diagnosis of diabetes mellitus 
and found that the "records clearly show [the Veteran] had BPH 
and asthma for quite some time prior to onset of diabetes.  
Similarly, obstructive sleep apnea was diagnosed in March 2004 
and reports show he was having symptoms of same for a chronic 
period."  The examiner opined that none of these three 
conditions [BPH, asthma/respiratory disease, or sleep apnea] 
"can reasonably be attributed to diabetes mellitus as 
causative", adding that "nothing in the records nor in the 
medical literature link these conditions to diabetes mellitus."  
The examiner concluded, "Therefore I can opine that there is no 
likelihood that his service-connected diabetes mellitus has 
caused benign prostatic hypertrophy, asthma/COPD, or obstructive 
sleep apnea."  The provider is a physician (and thereby 
competent to offer an opinion in a medical matter).  As he 
explained the rationale for the opinion (indicating that medical 
literature had been considered), citing to factual data, and 
expressed familiarity with the entire record, the opinion is 
adequate, and is probative evidence in these matters.

On April 2009 VA general medical examination, the examiner noted 
the Veteran had hypertension (first diagnosed 10 years prior), 
COPD, sleep apnea, and BPH (diagnosed 7 years prior, and status 
post surgery which left the Veteran with no complaints or 
residuals).  In an August 2009 addendum opinion, the April 2009 
examiner opined that "there is no medical literature that states 
that diabetes aggravates COPD, BPH, sleep apnea or hypertension.  
So, these conditions are less likely than not related to 
diabetes."  The Board finds that this opinion is adequate for 
rating purposes.  It is by a medical professional who took into 
account the full physical examination of the Veteran in April 
2009, conducted a thorough review of the Veteran's complete 
medical history and statements included in the claims file 
(exhibiting familiarity with the record), and explained the 
rationale for the opinion, indicating that there is no support in 
medical literature for the alleged nexus which would support the 
proposed theory of secondary service connection.

In summary, 2004 and 2005 VA medical opinions, which the Board 
has found adequate and probative, indicate that the Veteran's 
diabetes did not cause the disabilities at issue in this appeal, 
and an August 2009 VA medical opinion, which the Board likewise 
found adequate and probative, indicates that the Veteran's 
diabetes did not aggravate the claimed disabilities.  Because 
there is no competent (medical opinion/treatise) evidence to the 
contrary the Board finds the VA opinions to be persuasive.  In 
this regard, the Board notes that the question of whether a 
disease such as diabetes causes or aggravates other disabilities 
is one that is strictly medical in nature, beyond the realm of 
lay observation.  Consequently, the Veteran's own opinions in 
these matters are not competent evidence.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed Cir. 2007).  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claims of 
service connection for COPD, BPH, hypertension, and sleep apnea.  
Accordingly, they must be denied.







ORDER

Service connection for COPD, including as secondary to diabetes, 
is denied.

Service connection for BPH, including as secondary to diabetes, 
is denied.

Service connection for hypertension, including as secondary to 
diabetes, is denied.

Service connection for sleep apnea, including as secondary to 
diabetes, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


